Citation Nr: 1047774	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to October 1969 
and from November 1976 to November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before the Board on his June 2009 
VA Form 9, and was subsequently scheduled for a July 2010 
hearing, the Veteran failed to appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2010).

The issue of entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the course of the appeal, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing and 
maintaining effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided substantially compliant notice in October 2008 
correspondence and a May 2009 statement of the case.  The claim 
was subsequently readjudicated in a December 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained both VA outpatient 
and private treatment records, afforded the Veteran examinations, 
and assisted the Veteran in obtaining evidence.  Based on the 
foregoing, all known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


PTSD

The Veteran maintains that he is entitled to a disability 
evaluation in excess of 30 percent for his service-connected 
PTSD.  In that regard, disability evaluations are determined by 
the application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a June 2004 rating decision, the RO granted service connection 
and assigned a 30 percent rating for PTSD, effective June 27, 
2003, the date of claim.  In July 2005 the Veteran initiated a 
claim for an increase in disability rating.  In the November 2007 
rating decision on appeal, the RO denied the Veteran's claim for 
an increase, and continued the 30 percent disability rating.   

Under the General Rating Formula for Mental Disorders, PTSD is 
evaluated as 30 percent disabling when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of instability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.    

A 70 percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.


A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD includes 
VA outpatient treatment records dated in October 2004 to April 
2009, a January 2008 statement from the Veteran's guardian, a 
March 2009 field exam, an April 2009 statement in support of the 
Veteran's claim, and VA examinations dated in December 2005 and 
October 2009. 

In a September 2004 decision, the RO found the Veteran was not 
competent to handle disbursement of funds due to serious alcohol 
problems.  

October 2004 VA outpatient treatment records demonstrate the 
Veteran denied any worsening of his PTSD symptoms, including, 
being more depressed or anxious, or experiencing any suicidal 
ideation and hallucinations.  In a subsequent record, on 
examination, the Veteran's psychological, emotional, and social 
abilities are noted to be within normal limits.  

A September 2005 VA outpatient treatment record demonstrates that 
the Veteran seems unhappy, sad, and a bit anxious on objective 
examination.  

The Veteran underwent a VA psychiatric examination in December 
2005 at which time he reported that he had been sober for 15 
days.  The Veteran reported that he prefers to sleep during the 
day, and sleeps for six hours a day in broken periods.  He 
reported that he sleeps no more than an hour at night and he does 
have "daymares" while he is sleeping; the Veteran describes 
daymares as nightmares associated with his military service which 
happen during the day because he chooses to sleep during the day.  
He reported having flashbacks on a weekly basis.  He reported 
that he avoids leaving the house and does experience significant 
physiological and psychological distress as a result of his 
symptoms.  He reported giving up most previously-enjoyable 
leisure activities because he finds he is unable to think well.  
He reported that his memory and concentration have decreased and 
he is showing restricted affect.  He denied having any close 
friends.  He admitted experiencing symptoms of hyperarousal 
including episodes of anger, hypervigilence, insomnia, and states 
that helicopters and loud noises are particular triggers for him.  
The Veteran currently lives with his mother who has Alzheimer's 
and dementia.  The Veteran stated that he has worked as a 
merchant seaman and fishman on oil rigs, and usually off-shore in 
some function for approximately 20 years.  He stated that his 
PTSD really did not affect too much of his work as many of the 
people whom he worked with were feisty people and he fit right 
in.  The Veteran reported that his sister lives in Hawaii but is 
his fiduciary, as she manages his money.    

On examination, the Veteran was casually dressed and well-
groomed.  His speech was of normal rate and rhythm but his 
articulation was not always clear.  He was fully alert and 
oriented.  He was only able to complete one iteration of serial 
7's, suggesting significant concentration problems.  His 
immediate short-term memory were adequate.  Abstract reasoning 
and common sense were in-tact.  He denied experiencing any 
hallucinations or delusions when sober.  The Veteran stated that 
his delayed recall was seriously impaired.  

Upon examination and review of the Veteran's claims file, the 
diagnosis was PTSD, chronic, mild to moderate.  In providing the 
diagnosis, the examiner indicated that the Veteran seems to 
struggle with some mental health symptoms, including significant 
memory and organizational problems.  The examiner noted that the 
Veteran has been sober for 15 days, so at the current time it was 
too early to know if the Veteran's memory problems were 
complicated by long-term effects of drinking.  The examiner noted 
that in June of 2004, the Veteran was found to be incompetent to 
manage his own finances due to his drinking problem and this 
finding suggested that the Veteran has struggled with problem-
solving and appropriate thinking for some time.  That decision 
was presumably related to his addictions.  For this reason, it 
seemed that the Veteran's PTSD continued to affect him on a mild 
to moderate basis, however, his thinking problems had already 
shown some improvement due to the fact that he was no longer 
drinking.  The examiner assigned a GAF of 60 for PTSD, and 
overall functioning is 41; however, additional symptoms for 
service-related depression would be 55, and the remainder would 
be due to other factors.    

In a January 2008 letter, the Veteran's guardian reported that 
the Veteran is unable to sleep, has nightmares, depression, 
flashbacks, and paranoia.  She further reported that the Veteran 
has an obsession with time, numbers, and money matters.  She also 
indicated that she requested PTSD counseling for the Veteran; 
however, he lives on the coast and does not drive, so the 
counseling is not a possibility.  She reported that she has 
encouraged the Veteran to relocate to an area where VA medical 
services are more accessible, but the Veteran indicates that he 
needs to be able to breathe better and walk prior to a move.  

In March and April 2009, VA conducted a field examination in 
connection with other claims pending before VA; specifically, the 
evaluation of the service-connected prostate cancer.   

In an April 2009 VA outpatient treatment record, it is noted that 
the Veteran experiences difficulty sleeping, as well as 
hypervigilence and nightmares.  

The Veteran was afforded a VA psychiatric examination in October 
2009, during which he reported that he lives in Oregon by himself 
and is not working.  The Veteran reported that he continues to 
have nightmares of his military traumas approximately two times a 
week, where he wakes up with increased heart rate, fearful, and 
sweating.  He continues to experience occasional flashbacks, 
insomnia, irritability, and anger problems, decreased interest in 
pleasurable activities, poor concentration, avoidance of trauma 
triggers such as crowds and traffic.  He further reported 
experiencing increased startled reaction, however, no 
hypervigilence.  He reported a dysphoric mood most of the time, 
accompanied by low energy, poor concentration, decreased interest 
in pleasurable activities, insomnia, feelings of hopelessness, 
and helplessness, as well as worthlessness.  He denied suicidal 
ideation.  

The Veteran further reported that he has two close friends; 
however, his last relationship was 18 years ago.  He reported 
that he has one child but does not have a relationship with her, 
as she sought him out when she was 37, but he is not interested 
in having a relationship with her.  The Veteran reported that he 
experiences difficulty with his memory.  He reported that his 
last job was as a merchant seaman from 1992 to 1994; he was 
diagnosed with cancer and with hernias, thus he could not sleep 
or walk.  He reported that he became violent while working and 
got fired; indicating that he would not be hired back.  He 
further indicated that when working, he would fight at the drop 
of a hat.  

On mental status examination, the Veteran was casually dressed 
and cooperative throughout the evaluation.  He had normal thought 
process.  He did not report or appear to have hallucinations or 
delusions.  He was competent to conduct his activities of daily 
living.  He was oriented to time, place, person, and reason.  His 
concentration and short-term memory were both in the below 
average range.  His affect was appropriate for the material 
discussed but constricted.  His mood was dysphoric.  He denied 
suicidal ideation.  

Upon examination and review of the Veteran's claims file, the 
diagnosis was PTSD and major depressive disorder secondary to his 
PTSD; with alcohol dependence in remission.  The examiner noted 
that the Veteran only has two close friends, has not had a 
relationship with an adult female in the last 18 years, and has 
no interest in having a relationship with his 37 year old 
daughter.  The Veteran has a relationship with his sister, who 
handles his finances.  The Veteran last worked in 1994, and while 
he was working, he was violent and would fight at the drop of a 
hat.  The examiner assigned a GAF of 40.   

Based on a review of the record, the Board finds that the 
Veteran's symptoms have been consistent throughout the rating 
period on appeal and a 50 percent evaluation for PTSD is 
warranted as the Veteran has consistently exhibited occupational 
and social impairment with reduced reliability and productivity 
due to symptoms such as panic attacks, impairment of memory, and 
mood, as well as difficulty in establishing effective 
relationships.  See VA examination dated in December 2005 and 
October 2009 and VA outpatient treatment records dated in October 
2004 to April 2009.  Further, the Veteran has demonstrated GAF 
scores ranging from 40-60, and as indicated above, a score of 51 
to 60 is defined as indicating moderate symptoms, which the 
aforementioned evidence clearly shows.  

However, the evidence does not show findings that more closely 
approximate the criteria required for a 70 percent rating under 
the rating schedule at any time during the appeal period.  While 
the evidence demonstrates the Veteran has been unemployed since 
1994, and the October 2009 VA examiner noted that while the 
Veteran was working, he was violent and would fight at the drop 
of a hat, during the December 2005 VA examination, the Veteran 
reported that he worked as a merchant seaman and fishman on oil 
rigs, and usually off-shore in some function for approximately 20 
years.  He reportedly stopped working because of his cancer 
diagnosis.  While the December 2005 VA examiner commented that it 
was too early in the Veteran's sobriety to know the extent of his 
memory problems, the October 2009 VA examination included that 
examiner's finding that the Veteran's short-term memory as below 
average. 

The evidence further demonstrates the Veteran is unable to handle 
his finances and has an appointed fiduciary, due to his alcohol 
problems; however, he currently lives alone and is able to 
conduct activities of daily living.  

Overall, the evidence demonstrates the Veteran has maintained his 
appearance, as he is casually dressed and well-groomed; he is 
cooperative; he has a normal thought process; he is oriented to 
time, person, and place; and he has consistently denied homicidal 
and suicidal ideation, as well as hallucinations and delusions.  
Thus, the Veteran's PTSD is not manifested by symptomatology that 
results in occupational and social impairment, with deficiencies 
in most areas, as required for a 70 percent rating, the next 
higher evaluation under DC 9411.  

Finally, regarding the Veteran's GAF scores, the Board notes that 
they have ranged from 40 to 60, with the most recent score 
reported as 40 on the October 2009 VA examination.  As indicated 
above, a GAF score of 41 to 50 is defined as denoting serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.  While the Board acknowledges the Veteran's 
GAF score of 40 on the October 2009 VA examination report, the 
Veteran's overall disability picture shows that he is moderately 
impaired, some impairment of memory, difficulty in social and 
occupational functions, as he has indicated that he has two 
friends and experienced some difficulty at work when he was 
working.  

Consequently, the Board finds that the total disability picture 
warrants a 50 percent evaluation but no more.

Extraschedular 

The VA examinations include reference to the effect of the 
Veteran's PTSD on his prior work.  As such, the Board must 
adjudicate the issue of whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's PTSD.  The Veteran's 
disability is manifested by impairment in social and occupational 
functioning.  The rating criteria contemplate these impairments; 
hence, referral for consideration of an extraschedular rating is 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

There is evidence the Veteran is no longer working; however, he 
has not alleged unemployability as a result of the PTSD.  
Accordingly, a TDIU rating is not warranted.  


ORDER

Entitlement to a disability rating of 50 percent for service-
connected PTSD is granted. 


REMAND

The Veteran contends that he suffers from hypertension due to his 
service-connected diabetes mellitus type II disability.  

The Veteran filed his claim of November 2005.  Service connection 
may be established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended in order to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
regarding secondary service connection on the basis of the 
aggravation of a nonservice- connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amended 38 C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted. 

On remand, the RO must consider both the old and revised versions 
of 38 C.F.R. § 3.310.

Post-service private and VA outpatient treatment records dated in 
September 2005 to December 2008 demonstrate diagnoses of 
hypertension. 

In a May 2009 VA medical opinion, based on a review of the 
Veteran's medical records only, a VA examiner opined that the 
Veteran's essential hypertension is unrelated to his service-
connected type II diabetes mellitus, as there is no evidence to 
indicate that the Veteran's essential hypertension is caused or 
worsened by his diabetes.  This opinion is inadequate because the 
examiner did not provide a rationale for that conclusion.   

Without a well-supported medical opinion, another examination is 
necessary. Moore v. Nicholson, 21 Vet. App. 211 (2007); Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination 
conducted to date is inadequate.  Once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  
Accordingly, a new medical examination is necessary to make a 
determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

The May 2009 opinion was obtained without an examination because 
the Veteran was hospitalized at that time.  If the examiner 
determines that the opinion requested on remand cannot be 
provided without an examination, the Veteran should be scheduled 
for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an 
appropriate VA examiner to determine the 
current nature and likely etiology of the 
Veteran's hypertension.  Based on a thorough 
review of the record, the examiner should 
answer the following:  

(a)	Is it at least as likely as not 
that the Veteran's hypertension is caused 
or aggravated (worsened) by his service-
connected diabetes mellitus type II 
disability? 

(b)	If the Veteran's hypertension is 
aggravated by his service-connected 
diabetes mellitus type II disability, to 
the extent possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the hypertension disorder before the onset 
of aggravation. 

The examiner is advised that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  

If the examiner determines that the 
requested opinion cannot be provided 
without an examination, the Veteran 
should be scheduled for an examination.  

A complete rationale should be provided for 
any opinion expressed.

2.  When the development requested above has 
been completed, readjudicate the issue on 
appeal.  Readjudication of the issue should 
include consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
any decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


